Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-11 of this application is patentably indistinct from claim 1-10,20 of Application No.  15623402 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 is obvious over Claim 1,9 of Application No.  15623402.
Claim 2 is obvious over Claim 2,10 of Application No.  15623402.
Claim 5 is obvious over Claim 3 of Application No.  15623402.
Claim 6 is obvious over Claim 4 of Application No.  15623402.
Claim 7 is obvious over Claim 5 of Application No.  15623402.
Claim 8 is obvious over Claim 6 of Application No.  15623402.
Claim 9 is obvious over Claim 7 of Application No.  15623402.
Claim 10 is obvious over Claim 8 of Application No.  15623402.
Claim 20 is obvious over Claim 11 of Application No.  15623402.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Allowable Subject Matter
Claim 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1,
Park et al (US 20130242228) discloses (Fig. 1, Fig. 2, and Fig. 20) display device, comprising: a display unit, comprising: a light emitting unit (500); and a light converting layer (100 and 200) disposed on the light emitting unit (500), wherein the display unit emits an output light under an operation of a highest gray level, the output light has an output spectrum, an intensity integral of the output spectrum from 380 nm to 489 nm ([0115], blue light, 450nm) defines as a first intensity integral, an intensity integral of the output spectrum ([0115], when light passes through the red color filter 230R it has a intensity value of 630 nm) which is an overlapping range of the claimed 490 nm to 780 nm defines as a second intensity integral, a ratio of the first intensity integral over the second intensity integral defines as a first ratio, and the first ratio is greater than 0% and less than or equal to 7.5%.
First intensity value: 450 nm Second intensity value: 630 nm

The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to disclose the exact first and second intensity values to reach the specified ratio range in between 0% to 7.5%.
Claims 2-18 depends on Claim 1, therefore are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871